                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 1:14CR00003
                                                )
v.                                              )      OPINION AND ORDER
                                                )
CARLOS PERRY,                                   )      By: James P. Jones
                                                )      United States District Judge
                   Defendant.                   )

      Carlos Perry, Pro Se.

      The defendant, an incarcerated federal inmate, has filed a pro se motion which

I interpret as a motion pursuant to the First Step Act of 2018 (“Act”) seeking

compassionate release from the sentence of imprisonment imposed by this court. He

contends that he has high blood pressure and thus is at high risk for infection by the

Covid-19 pandemic.

      Prior to the Act, only the Director of the Bureau of Prisons (BOP) could file

a motion with the court seeking compassionate release for an inmate. However, the

Act amended 18 U.S.C. § 3582(c) to provide that a sentencing court may, after

considering the sentencing factors set out in 18 U.S.C. § 3553(a), modify a sentence

to grant compassionate release either upon motion of the Director “or upon motion

of the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant's
facility.” 18 U.S.C. § 3582(c)(1)(A). See United States v. Brewington, No.

2:12CR00009-007, 2019 WL 3317972, at *1 (W.D. Va. July 24, 2019).

      There is no indication given that inmate Perry has exhausted his

administrative remedies as required by the Act. Accordingly, I deny the motion,

ECF No. 94, without prejudice. If Perry fully exhausts his administrative remedies

with the Bureau of Prisons, and his request is denied, or if the Warden does not

respond to his request within 30 days, he may refile his motion.

      It is so ORDERED.

                                              ENTER: April 8, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -2-
